Title: From George Washington to Lund Washington, 28 March 1781
From: Washington, George
To: Washington, Lund


                  
                     Dear Lund,
                     New Windsor Mar. 28th 1781.
                  
                  Since my last, your letter of the 14th Instt is received.  If Mr Triplet has got as much Land as he has given, & you have paid him the cash difference with a proper allowance for the depreciation since the bargain was made, I am at a loss to discover the ground of his complaint—and if men will complain without cause, it is a matter of no great moment.  it always was, and now is my wish to do him justice, and if there is any thing lacking in it, delay not to give full measure of justice, because I had rather exceed, than fall Short.
                  We have heard nothing certain of the two Fleets since they left their respective ports—we wait with impatient anxiety for advices from Chesapeake, and the Southern army—God send they may be favourable to us—a detachment from New York has made two or three attempts to put to Sea (for the purpose, it is said, of reinforcing either Arnold or Cornwallis) and as often returned—My last accts from New York mention another attempt on the 25th; but whether with truth, or not, it is not im my power to say.  It was unfortunate—but this I mention in confidence—that the French Fleet & detachment did not undertake the enterprize they are now upon, when I first proposed it to them—the destruction of Arnolds corps would then have been inevitable before the British fleet could have been in a condition to put to Sea.  instead of this the small squadron, which took the Romulus & other Vessels was sent, and could not, as I foretold, do any thing without a Land force at Portsmouth.
                  How many Lambs have you had this Spring?  How many Colts are you like to have?  Is your covered ways done?  what are you going about next?  Have you any prospect of getting paint and Oyl?  are you going to repair the Pavement of the Piaza?  is any thing doing, or like to be done with respect to the wall at the edge of the Hill in front of the House?  Have you made good the decayed Trees at the ends of the House, in the Hedges, &ca.  Have you made any attempts to reclaim more Land for meadow?  &ca &ca—An acct of these things would be satisfactory to me, and infinitely amusing in the recital, as I have these kind of improvements very much at heart—As soon as you can conveniently do it after receipt of this letter, give me a list of the number and kind of Mares I possess.  the number of Colts from 4 years old (inclusive) to those of this Spring with the ages—colour—kind—and Sexes—Mrs Washington (from report only, I believe) has taken a fancy to a Horse belonging to Mr James Cleveland, brother to the one had from him before (and wch I think a fine horse)—if you can get him in the way of barter, provided he is as handsome, and as fine a horse as represented—& the colour of the set she drives—I shall be very well pleased with your doing it.  She joins me in best wishes for you Mrs Washington, and Milly Posey.  I am Yr Affecte friend & Servt
                  
                     Go: Washington
                  
               